Title: To Benjamin Franklin from Elkanah Watson, Jr., 21 July 1783
From: Watson, Elkanah, Jr.
To: Franklin, Benjamin


          
            Sir
            London 21st. July
              1783
          
          I beg leave to crave the Liberty of introduceing to your acquaintance Griffin Green
            Esqr. who has lately arrivd from America, & is nearly related to that Ilustrious
            Character Genl: Green— The
            respectibility of this Gentlemans character together with the information you may
            collect from him respecting the present state of affairs in America, will I presume
            sufficiently plead my excuse for the Liberty I have taken.—
          I am, most respectfully Your Excellencys, Very hhble Servt
          
            E. Watson Jr.
            His Excellency Doctor Franklin Passy
          
          
          Addressed: His Excellency Dtor.
            Franklin— / Passy
          Notation: Watson 21 Juillet 1783
        